PER CURIAM.
Defendant sought relief under Florida Rule of Criminal Procedure 3.800, arguing his sentences were illegal. He claimed the trial court had denied him relief, and filed the instant appeal. We found no order ruling on his 3.800 motion and remanded for the trial court’s entry of an appealable order. See Owens v. State, 579 So.2d 311 (Fla. 1st DCA 1991)(concluding district court of appeal did not have jurisdiction over appeal absent entry of signed written judgment). The trial court thereafter ruled on defendant’s motion, modified the sentences at issue, and ordered them in part to run consecutively. The sentences are now within the statutory limit and do not exceed the sentencing time originally imposed. Accordingly, the trial judge acted within his discretion. See Mitchell v. State, 573 So.2d 446 (Fla. 2d DCA 1991). Finding no error in the trial judge’s rulings, we affirm the orders under review. Because it appears that in light of the sentences as now ordered, the defendant may soon be eligible for release, we bring the case to the attention of the Department of Corrections.
Affirmed.